 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAmbulette Transportation Service Corp.andLocal810, a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof America,AFL-CIO.' Case 29-CA-1211016 December 1987'DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 20 August 1986 Administrative Law JudgeJames F. Morton issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions anda brief in support of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions, to modify the remedy,3 and to adoptthe recommended Order.4Contrary to our dissenting colleague, we agreewith the judge that the Respondent's unlawful con-duct fully warrants the imposition of a remedialbargaining order. To demonstrate its opposition tothe employees' support for the Union, the Re-spondent engaged in an immediate, across-the-board retaliatory discharge of its entire work force.IOn 1 November 1987 the Teamsters International Union was read-mitted to the AFL-CIO Accordingly, the caption has been amended toreflect that change2 In adopting the Judge's finding that the Union repeated its initial 15October 1985 demand for recognition to the Respondent, we find it un-necessary to rely on the mailgram of 16 October because the record failsto establish that the Respondent ever received that correspondenceHowever, it is clear that the Union's attorney reiterated the Union's bar-gaining demandon 17 OctoberIn addition, while we agree with the judge's determination that Wil-liam Stewart is not a supervisor we do not adopt his statement that theparties stipulated to his inclusion within the unitThe document onwhich the judge relies was not stipulated as reflecting bargaining unitcomposition, but merely lists the individuals on the Respondent's payrollas of 15 October 1985 In any event, we find that the record fails to es-tablish the Respondent's claim that Stewart possessed supervisory author-ity or responsibilities, and we agree with the judge's conclusion that he isnot a supervisorThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings9 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set outin the 1986 amendment to 26 US C § 6621 Interest onamounts accrued prior to I January 1987 (the effective date of the 1986amendmentto 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)4 Chairman Dotson would overruleAbilities & Goodwill,241 NLRB 27(1979), and therefore would delete the backpay portion of the judge'srecommended OrderSeveral days later, to erase any doubt either as toitsmotivation for the mass firings or to its antiun-ion commitment, the Respondent admonished em-ployees that it would be futile to choose the Unionas their representative because it would go out ofbusiness before having anything to do with theUnion. A week after the discharges, the Respond-ent notified all 19 employees simply to "disregardour notice of termination" and that their "jobs areavailable and awaiting your return."The judge found, and we agree, that the Re-spondent's terse retraction of its wholesale dismis-sal of the work force did not effectively repudiateits earlier unfair labor practices. The dissent, how-ever, chooses to ignore entirely that the Respond-ent's attempted rescission of the termination doesnot meet the standards set forth inPassavent Memo-rial Area Hospital,237 NLRB 138 (1978), for an ef-fective repudiation of past unlawful conduct Spe-cifically, themere statement, that the employeeswere to "disregard" their having been fired neithercompensates them for their loss of a week's salarynor offers them any assurances that the Respondentnow recognizes and accepts their right to engage inprotected activities free of the threat of future re-taliatory action. Further, the notice of their jobs'current availability contains no reference whatso-ever about the additional unlawful threats that theRespondent might close its business completelyrather than deal with the Union they selected torepresent them. In these circumstances, it is mostunlikely that employees would feel sufficientlysecure against the potential for retribution by theRespondent that a bargaining order would be un-warranted.The dissent makes much of the fact that the Re-spondent's violations all took place during a week-long period and that the Respondent's refraining,from committing any more transgressions of the:Act should speak as loudly as "mere words" in as-suring employees that their rights will be respect-ed.We disagree. The impact of the Respondent'sswift, sweeping, and severe reaction to the employ-ees'unionization cannot effectively be erased bysilent subsequent inaction. The angry dismissal ofan entire work force and the dire threat of plantclosure require affirmative and explicit repudiationby the Respondent. Its failure to take such timelysteps on its own has left us with circumstances inwhich a fair election cannot be conducted, so thebargaining order is warranted under the standardsofNLRB v. Gissel Packing Co.,395U.S. 575(1969).55The dissent cites several circuit court cases for its contention thatmitigating circumstances, e g , the absence of unlawful conduct for an ex-Continued287 NLRB No. 23 AMBULETTE TRANSPORTATION SERVICE 'ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, AmbuletteTransportation Service Corp.,New York, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the recommendedOrder.CHAIRMAN DOTSON, dissenting in part.While I agree with my colleagues that the Re-spondent committed unfair labor practices, I cannotapprove the issuance of a bargaining order toremedy this unlawful conduct.The Respondent transports elderly and handi-capped persons for treatment and care at hospitalsand other health-related facilities. In October 1985theRespondent had around 19 employees whowere unrepresented.On 15 October the Unionmade ademand for recognition which was reject-ed.On 16 October the Union filed a representationpetition and engaged in a strike. All 19 of the Re-spondent's employees picketed. On the same day,theRespondent'smanager,OtisRaysor, handedeach employee a notice stating that if they wantedto speak to the Respondent's president without anyunionofficial, they should make an appointmentwith the receptionist and the president would behappy to discuss it with them. On 18 October theRespondent enclosed a termination notice in theemployees' pay envelopes stating that their serviceswere no longer required. On 23 October ManagerRaysor told an employee that the Respondentwould go out of business before having anything todo with the Union. On the same day Raysor toldanother employee that the Respondent would rec-ognize any union but the one the employees' hadchosen.On 25 October the Respondent informedthe striking employees that they should disregardthe termination notices and that their jobs wereavailable to them.The employees stayed on strike for about 4months.The Respondent reduced its employeetended period of time after initial commission, should properly be consid-ered in determining whether a bargaining order is appropriateWhile wedo not quarrel with this general proposition, it is necessary to considerallthe circumstances of a particular case, including the nature of the viola-tions, their extent, and their likely lingering impact in deciding on an ap-propriate remedy Each of the cases cited by the dissent is distinguishablefrom the instant casePeerless of America vNLRB,484 F 2d 1108 (7thCir 1973),NLRB v Jamaica Towing,632 F 2d 208 (2d Cir 1980), DonnProducts vNLRB,613 F 2d 162 (6th Cir 1980), andFirst Lakewood Asso-ciates vNLRB,582 F 2d 416 (7th Cir 1978), all involved violationssolely of Sec 8(a)(1) of the ActWhileNLRB v Windsor Industries,730F 2d 860 (2d Cir 1984), andNLRB v Century Moving & Storage,683F 2d 1087 (7th Cir 1982), included violations of Sec 8(a)(3) as well as(1),both were layoffs, rather than discharges, and both involved onlytwo employees rather than the entire work force Neither the extent northe impact of the unfair labor practices in those cases is comparable towhat occurred in this case225complement to three and hired temporary replace-mentsWhen the Union, on behalf of the strikingemployees,. unconditionally applied in February1986 for their reinstatement, the Respondent let gothe three temporary replacements and took backthe three most senior of the striking employees. Itplaced the remainder of the strikers on a preferen-tial hiring list.,-The judge found, and I join my colleagues inagreeing, that the Respondent violated Section8(a)(3) by discharging the striking employees andviolated Section 8(a)(1) by threatening plant clo-sure and by informing employees that it was futilefor them to support the Union.The judge further found, on, the basis of unionauthorization cards, that at the time of the Union'sdemand for recognition it represented a majority ofthe employees. The judge then concluded that abargaining order was warranted to remedy the Re-spondent's unfair labor practices. He found that thetermination of all unit employees at the virtual startof their first organizational attempt, coupled withthe threat of plant closure and the message of futili-ty in selecting a representative, required a determi-nation that traditional remedies were insufficient toerase the impact of the unfair labor practices. In sofinding, the judge noted that he would have beendisinclined to recommend a bargaining order hadtheRespondent timely and effectively disclaimedthe threat of plant closure, assured its employees itwould not again terminate them at the onset of anorganizational campaign, and rescinded its state-ments that it would never deal with the Union.With respect to the Respondent's rescission of theterminations and offers of reinstatement, the judgefound that this action simply limited the Respond-ent'sbackpay exposure and was not enough tooffset the effect of the terminations, which musthave had a lasting and telling effect on the recipi-ents of such harsh treatment. I do not agree withthis analysis.The Board and the courts have repeatedly statedthat the election process is superior to the use ofauthorization cards to determine employee senti-ment. See,e.g.,NLRB v. Gissel Packing Co.,395U.S. 575, 603 (1969); J.J.Newberry Co. v. NLRB,645F.2d 148 (2d Cir. 1981);Donn Products v.NLRB,613 F.2d 162 (6th Cir. 1980); andFirstLakewood Associates v.NLRB,582 F.2d 416 (7thCir. 1978). An order to bargain, based on a show-ing of majority status through authorization cards,isanextraordinary remedy, warranted when thepossibility of erasing the effects of past unlawfulconduct and ofensuringa fair election by the useof traditional remedies is slight.NLRB v. GisselPacking Co.,supra, 395 U.S. at 614. I do not find 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat the Respondent's unfair labor practices in thiscase require such an extraordinary remedy.The whole of the Respondent's unlawful conductis confined to the period of a week. The Respond-ent discharged its striking employees on 18 Octo-ber, 2 days after the strike began, and on 23 Octo-ber one of the Respondent's agents made two un-lawful threats: one of plant closure and one of thefutilityof selecting a representative. Two daysafter these threats were made, the Respondent re-scinded the discharges and offered the strikers' jobsto them. No further unlawful conduct occurredduring the course of a 4-month strike. When thestrikers applied for reinstatement, the Respondentlet its temporary replacements go, reinstated thethree most senior strikers, and placed the remainingstrikers on a preferential hiring list.While I in noway condone the Respondent's discharge of all itsstriking employees and the threats it made to them,Ialso cannot fail to observe that those employeesso harshly treated at the beginning of their strikewere subsequently able to continue the strike for 4months without one instance of interference, coer-cion, or restraint by the Respondent. At the end ofthe strike the Respondent kept its word and termi-nated strike replacements, reinstated themostsenior strikers, and placed the remaining strikers ona preferential hiring list. This is not therefore acase where a respondent simply reduced its back-pay liability by offering reinstatement; instead, theRespondent rescinded the discharge of its strikingemployees and from that day forward refrainedfrom any misconduct while its employees exercisedtheir protected rights for an extended period. True,the Respondent did not expressly tell the employ-ees that it would not again unlawfully dischargethem or threaten them with plant closure and thefutility of selecting a representative. But surely ac-tions are as strong as words in this context and theRespondent's subsequent lawful conduct in the faceof a continuing strike must have assured employeesof its intention to refrain from misconduct as muchas, if not more than, mere words could have done.In any event, routine remedies would surely haveerased any lingering effects. I therefore cannot findthat the possibility of erasing the effects of the Re-spondent's unfair labor practices by use of tradi-tional remedies is so slight as to require the issu-ance of a bargaining order.' Indeed, the Respond-iThis analysis is consistent with the reasoning of various courts of ap-peals that have stressed the need to consider mitigating circumstancessubsequent to unlawful acts in determining whether a bargaining order isan appropriateremedyJ J Newberry Co v NLRB,645 F 2d 148 (2dCur 1981) Although many court decisions have emphasized employeeturnover and change in management as subsequent events that may obvi-ate the need for a bargaining order,these are not the only circumstancesto be taken into consideration In describing the kind of analysis thatent's lawful conduct after 25 October has alreadysoftened the impact of its earlier misconduct inas-much as the employees have freely exercised theirrights from that date forward and the Union'sstrength has been maintained to the extent that itcould sustain the strike for 4 months.Remarkably, the judge and my colleagues takeno notice of the lengthy period of lawful conductfollowing the initial unfair labor practices and ap-parently feel that the same employees who for 4months freely exercised their right to strike willnot now be able freely to choose whether theywish representation in a Board-conducted election.Their decision ignores the reality of the labor rela-tions between the parties and needlessly cuts offthe preferred election process. I would requireonly the traditional remedies for the violationsfound here and would not order the Respondent tobargain with the Union.should be used in bargaining order cases,the SeventhCircuitstated, "the'detailed analysis' of the likelihood of recurring misconduct and of thepotential curative effect of ordinary remedies only requires an appraisalof those factors which might reasonably have a bearing, such as whetherthe employer has a history of antiunionanimusand Labor Act violations,whether the employer has taken affirmative rectifying measures or other-wise indicated his cooperativeness in assuring a fair election,etc "Peerlessof America v NLRB, 484F 2d 1108, 1118 fn 16 (7th Cir 1973) Further,the courts have held that a bargaining order may not be appropriate evenwhen "highly coercive" or "hallmark" violations (as described inNLRBvJamaica Towing,632 F 2d 208, 212-213 (2d Cir 1980) occurred if sur-rounding circumstances and subsequent events obviate the need for itSee, e g,NLRB v Windsor Industries,730 F 2d 860 (2d Cir 1984),DonnProducts vNLRB,613 F 2d 162 (6th Cir 1980), andFirst Lakewood Asso-ciates vNLRB,582 F 2d 416 (7th Cir 1978)In circumstances similar to the case at bar, the Seventh Circuit refusedto enforce the Board's bargaining orderNLRB v Century Moving & Stor-age, 683 F 2d 1087 (7th Cir 1982) The unfair labor practices inCenturyconsisted of coercive interrogation,an unlawful promise of wage in-crease, the layoff of one employee for 16 days, and the layoff of anotherfor 9 days in a unit of some 14 employees The court found that a bar-gainingorder was not warranted despite the presence of "hallmark" vio-lations`Although the layoffs had an immediate and probably substantialimpact,any residual or continuing effect of that action was limitedby the Court's reinstatementof Cork 9 dayslatei, and Ryan to regu-lar hours16 dayslaterIt is noteworthy that the reassignment ofwork to Ryan and Cork by the Company occurred without any re-medial action by the BoardWhile this does not remove or excusethe previous violations, it makes recurring misconduct less likely andincreases the chances that ordinary remedies would be effective toensure a fair electionId at 1094 By the same token, the Respondent's rescission of the ter-mination in the instant case, occurring without any remedial action bythe Board, as well as the Respondent's conduct during the course of the4-month strike makes recurring misconduct less likely and increases theprobability that ordinary remedies can ensure a fair electionLynn Neugebauer, Esq.,for the General Counsel.Mr. Chuck Ellman(IndustrialLabor Relations Consult-ant, Inc), of East Orange, New Jersey, for the Re-spondent.Sidney L. Meyer, Esq,for the Charging Party AMBULETTE TRANSPORTATION SERVICE227DECISIONSTATEMENT OF THE CASEJAMES F MORTON, Administrative Law Judge. Thecomplaint as amended alleges that Ambulette Transpor-tationServiceCorp (Respondent), committed unfairlabor practices in violation of Section 8(a)(1), (3), and (5)of the National Labor Relations Act (the Act), and thatan appropriate remedy therefor requires that Respondentbe ordered to bargain collectively with the labor organi-zation chosen by a majority of Respondent's employees,Local 810, a/wInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (theUnion). Respondent's answer places thoseallegations inissueThe particular matters to be decided are whetherRespondent:(a)Refused to assign work to two drivers because oftheir union activities(b) Informed employees, in various ways, that it wasfutile for them to support the Union.(c)Discharged 19 employees because of their unionactivities.(d)Threatened plant closure in order to undermineunion support among its employees..(e)Unlawfully refused to honor the Union's request tobargain(f)Should be ordered to bargain with the Union as aremedy for its unfair labor practices.Iheard this case in New York City on 21, 22, and 23April and on 21 May 1986 On the entire record, includ-ingmy observation of the demeanor of the witnesses,and after due consideration of the briefs filed by theGeneral Counsel and by Respondent, I make the follow-ingFINDINGS OF FACT1.JURISDICTIONThe pleadings establish and I thus find that Respond-ent is a New York corporation engaged in providingcoach services for, among others, the Department ofHospitals of the City of New York, and that its annualoperations meet the Board's nonretail standards I furtherfind, based on the pleadings, that the Union is a labor or-ganization as defined in Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA An OverviewRespondent is engaged in the business of transportingelderly and handicapped persons for treatment and careat hospitals and other health-related facilities In October1985 (all dates hereinafter are for 1985 unless stated dif-ferently) it had about 19 employees who were unrepre-sentedBy mid-October the Union had obtained signedauthorization cards from a number of these employees;the specific circumstances thereof are discussed under aseparate section below.On 15 October two union representatives made ademand on Respondent that was rejected. The GeneralCounsel alleges that that rejection violated the Act.Two drivers, who had accompanied the two unionrepresentatives when they made the demand on 15 Octo-ber, sought then to begin their workday but were in-formed by Respondent's president that there was nowork for them' that day. At issue is whether the twodrivers were thereby unlawfully discriminated against.On 16 October the Union filed a petition with Region29 of the Board, Case 29-RC-6467, seeking an electionamong Respondent's employees, a matter that is blockedfrom further processing by reason of the instant case.Also on 16 October, the Union struck; all 19 employeesof Respondent thereafter picketed. In the next severaldays, according to the allegations in the complaint in thiscase, Respondent in various ways informed its employeesthat itwas futile for them to support the Union andthreatened them with plant closure if they continued tosupport the Union.On 18 October Respondent notified all the striking em-ployees that their employment was terminated. A weeklater,Respondent informed these employees that they areto disregard that notice and that their jobs were availableto themThe employees stayed on strike for about 4 months.As a result of the strike, according to Respondent, it lostbusiness and reduced its employee complement to threeemployees It hired temporary replacements.When theUnion, on behalf of the striking employees, uncondition-ally applied in February 1986 for their reinstatement, Re-spondent let its three temporary replacements go andtook back, in their place, the three most senior of thestriking employees. It has placed the remainder of thestriking employees on a preferential hiring list.'B. Alleged Discriminatory Refusal to Assign WorkThe complaint alleges that, on 15 October, Respondentunlawfully refused to assignwork to two drivers,Thomas Graves and Egray Johnson Respondent con-tends that they had, previous to 15 October, informedRespondent that they would not be at work that day andthatRespondent assigned their work to other driverswhen they did not report for work at theusual timeGraves and Johnson did not report to work on 15 Oc-tober at their normal starting time, 7 a m. Instead, about11 30 a.m., they arrived at Respondent's premises withtwo union representatives who, as discussed below, pre-sented Respondent's president with the Union's demand.Respondent rejected that demand and the discussionthereon concluded about 12:30 p.m. Graves and Johnsonthen advised Respondent that they were ready to go towork. Respondent's president, Lenny Vogel, told themthat there were no vans to be assigned to them Gravesand Johnson testified that, at that time, there were vansstationed in Respondent's garageRespondent called an office employee, Earl Council,as a witnessin support of its contentions. He testifiedthat, on 14 October, Graves asked him to tell his supervi-'The complaint alleged that the employees involved in this case wereengaged in a strike that was caused or prolonged by Respondent's unfairlabor practicesAt the hearing, it became clear that the strike had endedThe General Counsel's brief does not allude to the unfair labor practicestrike allegation presumably because the strike has ended 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsor,Otis Raysor, that he would be absent for personalreasons on 15 October Council testified, as to the otherdriver (Johnson), that on the morning of 15 October, amessage was relayed by Respondent's answering serviceto the effect that Johnson had called to state that hewould not be in to work on 15 October because he hadjury duty As a result of these statements of Graves andJohnson, according to Council, other drivers were as-signed on 15 October to cover for them After the unionrepresentatives left about noon that day, Graves andJohnson asked to be put to work They were informedby Respondent's president that the work they "were sup-posed to do had been covered."To rebut Council's testimony, the General CounselcalledGraves and Johnson as witnesses to account fortheir not having reported for work at the usual startingtime on 15 October. Their accounts followGraves testified that he had obtained Council's ap-proval on 14 October to report for work "late" on 15October. Graves testified also that he had told Councilto tell Raysor that he "would not be in until about 11.00a.m. on 15 October."Johnson testified that he was "pretty sure" he had toldCouncil on 10 October that he would be late coming towork on 15 October During cross-examination, Johnsonindicated that he was scheduled to report for jury dutyon 15 October and that he would try that day "to getout of" itI credit Council's testimony, not Graves' or Johnson's.The account given by Johnson is unclear and appears tobe improbable It is unlikely that driving assignmentswould not be made until a workday was half over, asJohnson's version would have required Respondent tohave done Graves' account seems to be contradictoryand, in any event, is not persuasive.The credited testimony discloses that Respondentmade work assignments at the start of the workday on 15October and on the premise that neither Graves norJohnson would be at work that day. Respondent did notrevise the work schedules for that day to accommodateGraves and Johnson when they indicated about 12.30p.m. that they were ready to begin work. The GeneralCounsel offered no evidence to show that they werethereby treated in a disparate manner The evidencefailed to establish that Respondent refused to assignwork to them on 15 October for unlawful reasons.C Events from 16 to 25 October1Notice to all driversThe employees of Respondent struck on 16 OctoberRespondent's manager, Otis Raysor, handed to each ofthem that day a copy of a notice, reading as follows:To all Drivers. If you wish to speak to Lenny(Vogel, Respondent's president) without any Unionofficial,pleasemake an appointment with Rachel(the receptionist) and Lenny will be happy to dis-cuss it with you.The General Counsel contends that this notice, inoverall context, demonstrates that Respondent wantedthe employees to know that it was futile for them to sup-port the Union.Thatcontention is considered in a sepa-rate section below2.Termination noticeOn 18 October Respondent handed pay envelopes tothe striking employees Inside each envelope was a formwith the caption, TERMINATION NOTICE, and astatement that their "services to the company were nolonger required "On 25 October Respondent wrote each of these em-ployees, telling them to disregard those termination no-tices and advising them that their jobs would be avail-able for them upon their return.The timing of the termination notice in relation to thestart of the strike, in context with the unlawful threats, asfound below, establish a clear prima facie showing of un-lawful discriminatory motive. Respondent offered no off-setting evidence I thus find that the 19 striking employ-eeswere discharged on 18 October because they sup-ported the Union This significance of Respondent's let-ters of 25 October insofar as they could be said to haveneutralized the effect of that unlawful act is consideredseparately below.3.Alleged acts of Respondent's manager, OtisRaysorRespondent's answer admits the allegation in the com-plaint that Raysor is a supervisor as defined in the Act.The General Counsel's witness Donald Jones testifiedthat on 22 October, he heard Raysor tell driver ThomasGraves and another employee named Philip,2 that Re-spondent's president,Vogel, would hire the employeesback but not with the Union Raysor denied making sucha comment Thomas Graves testified for the GeneralCounsel but he failed to corroborate Jones' account. Inthe absence of readily available corroboration, I creditRaysor's denial.The General Counsel called another witness, DarrylDaniel, who testified that, on 23 October, he was presentwith several other employees on strike when Raysor wastalkingwith a driver, Leroy Shaw. Daniel related thatRaysor told Shaw that Respondent would recognize anyunion but the one that the employees had chosen ShawcorroboratedDaniel's testimony I credit Daniel's andShaw's accounts over Raysor's bare denial. Their testi-mony impressed me as candid.Gregory Thomas testified for the General Counsel thatabout 23 October he asked Raysor what Lenny Vogelintended to do and whether Lenny would talk to theUnion. Thomas further stated that employees "Paul andRicardo" were present then and that Raysor respondedthatLenny would go out of business before he wouldhave anything to do with the Union. Raysor deniedmaking that comment. I credit Thomas' account as heappeared to be readily responsive to questions put to him2The only "Philip" on the list of names of employees received in evi-dence'is that of a helper, Philip Bosket Bosket testified for the GeneralCounsel but made no reference in his testimony to the statement attrib-uted to Raysor by Jones AMBULETTE TRANSPORTATION SERVICEand did not seem to be weighing the import of the ques-tions before answering In sum, I credit his candor overthe summary denial by RaysorThe credited testimony establishes that Respondent,through Raysor, informed employees that Respondentwould close its facility before it would recognize theUnion as their bargaining representative and that itwould recognize any labor organization but the Union.These statements clearly constitute an interference withemployees rights under Section 7 of the Act SeeVincentetVincent,259 NLRB 1025 (1982). In the context ofthese findings and in light of the termination of employ-mentof the striking employees on 18 October, as notedabove, the import of Respondent's notice to all drivers,dated 16 October and set out above, is all too obvious.Respondent was there clearly indicating to its employeesthat it would be open to discussion with them but neverwith the Union4.Alleged statements by Earl CouncilA subparagraph of the complaint alleges that Respond-ent, byitsagent,Earl Council, made various coercivestatements.The General Counsel does not allege thatCouncil is a supervisor as defined in the Act but doescontend that Council served as Respondent'sagent.Council is alleged to have informed striking employeesof the same thing that Respondent's president and Re-spondent's manager told them, i e , that it was futile forthem to choose the Union as their bargaining representa-tive.The evidence offered to establish Council's agencystatusisunpersuasive. His bookkeeping/dispatching func-tions do not involve the exercise of independent judg-ment.On occasion when Raysor is not available, an em-ployee has asked Council to transmit a request toRaysor.In a recentdecision, the Board had occasion todetermine whether an individual who performed func-tions analogous to those performed by Council was anagent or whether remarks attributed to him were nothingmore than speculation or his personal opinion. TheBoard determined that the individual was not an agent.SeeZack Co.,278 NLRB 958 (1986). The indicia that theGeneral Counsel relies on to establish that Council actedasRespondent's agent are less compelling than the ele-ments relied on by the General Counsel inZack Co. Itherefore find that Council wasat no timean agent ofRespondentD. The Request for a Bargaining Order Remedy1The appropriate bargaining unitThe drivers, helpers, and mechanics employed by Re-spondent at its only facility comprise, presumptively, anappropriate unit for collective bargainingThe recordbuttresses that presumption as the parties have stipulatedthat these employees are subject to the same pay formu-la, the same supervisor, and the same labor relations poli-cies and that they receive the same vacation and medicalbenefits I therefore find that they comprise an appropri-ate bargaining unit.2292The alleged demandThe General Counsel's witnesses testified that on 15October two union representatives demanded that Re-spondent's president recognize the Union as the repre-sentative of the employees in the above-described unitRespondent's president, Lenny Vogel, testified that thoseunion representatives sought only to discuss unspecifiedgrievances of two drivers and that they left when Vogeltold them that he would talk to them only in the absenceof the grievants I credit the General Counsel's witnessesas it seems unlikely to me that the experienced unionrepresentativeswould present themselves solely to re-solve grievances of but 2 employees in an unrepresentedunit of about 19 employees Vogel's testimony that hewanted the two employees excluded from any discussionindicates that the union representatives were not seekingto discuss their grievances, as Respondent contends. Icredit theunionrepresentatives' accounts and find that,on 15 October, the Union demanded that Respondentrecognizeit asbargaining agent for its employees.Icredit also the testimony of the Union's counsel thathe sent a mailgram dated 16 October demanding that Re-spondent "recognize and meet with (the Union) to bar-gain for contract" and that he asked Respondent's presi-dent, during a telephone conversation on 17 October, tomeet with the Union to discuss contract termsRespondent also asserts that the Union's bargaining de-mands were defective because, when the initial requestwas made on 15 October, the Union did not have signedauthorization cards from a majority of the unit employ-eesAs found below, the Union on 16 October did repre-sent a majority of those employees I find Respondent'sassertion without merit. It is axiomatic that a request forbargaining is continuous and need not be repeatedGricoCorp,265 NLRB 1344 fn 9 (1982). See alsoFall RiverDyeing Corp.,272 NLRB 839 (1984). Thus the Union'srequest on 15 October carried over to the next day, as amatter of law In any event, as found above, separatebargainingdemands were presented to Respondent bythe Union's counsel on 16 and 17 October3The Union's alleged majorityThe General Counsel, Respondent, and the Unionhave stipulated that Respondent had 19 employeesclassi-fied as drivers, helpers, or mechanics during the week of15 October Of these 19 employees, the General Counselplaced in evidence union authorization cards signed by12Respondent contends that 6 of those 12 cards are in-valid on the ground that they were solicited by WilliamStewart whom it asserts is a supervisor Stewart, howev-er, is one of the 19 employees listed on the stipulated em-ployee payroll roster of 15 October Apparently in aneffort to void the stipulation, Respondent offered the tes-timony of its president, Lenny Vogel, to the effect thatStewart; a driver, worked on the night shift, got "the pa-perwork" together, servedas "liasionwith the office" byinforming it of any problems, made sure each night thatthe doors were locked, and saw to it that the securitysystem was in working order Vogel also testified that, inSeptember, Stewart told him that the men wanted "pre-miumpay for Labor Day," and that he, Vogel, "went 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDalongwith" Stewart's suggestion that Vogel "shouldpay" premium pay for that holiday One of the GeneralCounsel's witnesses testified that Vogel once told himthat Stewart was his "supervisor"; he further testifiedthat Stewart "busted [his] chops" when he did a bad jobThe evidence is insufficient to justify vacating the stip-ulation of the parties that Stewart, on 15 October, wasone of the 19 unit employees At best from Respondent'sviewpoint, Stewart performed leadman responsibilitiesthatwere not even as great as those of an employeefound by the Board not to be a supervisor as defined intheAct. SeeVanport Sand & Gravel,267NLRB 150(1983). See alsoCentral Freight Lines,250 NLRB 435,446-450 (1980).Respondent challenged the validity of 5 other cards ofthe 12 on which the General Counsel relies. Specifically,Respondent challenged the cards signed by Leroy Shaw,PhillipBosket,Nicholas Tedesco, Daniel McRae, andDonald Jones.Shaw's testimony about his card was somewhat con-fused and, from his account overall, I find merit to Re-spondent's contention that he did not sign his union carduntil 16 October.Respondent contends that the card signed by PhilipBosket should not be counted as his testimony indicatesclearly that it was not signed until after the strike began.Bosket's testimony is inadequate to support a finding thatitwas signedon the date shown thereon, "10/12/85."Rather, it appears that he signed his card on 16 October,the day the strike began.Regarding the card signed by Nicholas Tedesco anddated "10/15/85," Tedesco testified that he in fact hadsigned iton the second day of the strike, i.e., 17 October.Similarly,DanielMcRae's card although dated"9/15/85" was signed by him the day the strike started,according to his account. I thus find that it actually wassignedon 16 October.The card signed by Donald Jones is dated "9/6/85 "Jones testified that he had signed two union cards, thelast one on the day the strike began. Although his testi-mony was not the most precise, I conclude that he didsign a union card several weeks prior to the strike at ameetingheld by the UnionAs noted above all 19 unit employees took part in thestrike beginning 16 October.Based on the foregoing, I conclude that on and afterthe "strike began on 16 October, the Union had been se-lected by a majority of the unit employees to representthem4.EvaluationAs found above, the Union, certainly when the strikebegan on 16 October, was supported by a clear majorityof the employees in an appropriate bargaining unit afterRespondent had rejected its bargaining demand.To undermine that support, Respondent initiated acampaign on 16 October. It made clear to its employeesthen that it would deal with any labor organization oftheir choice other than the Union," it threatened themwith plant closure if they continued their support; itmade it obvious to them that their concerns would re-ceive favorable consideration so long as they recognizedthe futility of supporting the Union. It summarily termi-nated the employment of all unit employees because oftheir support for the Union. Respondent did, a weekafter the discharges, notify the employees that it rescind-ed their discharges and, when the strike ended, it han-dled the strikers' offers to return to work in a nondis-criminatorymanner.Respondent, however, has made noattempt to inform its employees that it has changed itsposition regarding their rights to representation by theUnion. Its restoration of the strikers' employment statuson 25 October served its own purposesin limiting anymonetary liability that may arise from a backpay claim.Any mitigating effect of the 25 October letters on theimpact of its overall unlawful conduct was but inciden-tal.The Board recently decided several cases concerningwhether bargaining order remedies shouldissue.InRadio Broadcasting Co.,277NLRB 1112 (1985), theBoard declined toissue a bargainingorder, finding thatthe effects of the unfair labor practices could be erasedby the use of traditional remedies. The unfair labor prac-tices in that case consisted of solicitation of grievancesand the promising and granting of benefits in violation ofSection8(a)(1). InClark Equipment Co.,278 NLRB 498(1986), instances of unlawful interrogation, threats of lossof benefits, and related violations of Section 8(a)(1) werealsoheld to be insufficientto sustain a bargainingremedy, especially as the violations were limited to a rel-atively small part of a large work force In five otherrecent cases, the Board issued bargaining orders, havingfound that the unfair labor practices were serious andpervasive. SeeWell-Bred Loaf,280 NLRB 306 (1986);Dayton Auto Electric,278 NLRB 551 (1986);Quality Alu-minumProducts,278 NLRB 338 (1986),Studio S.J.T,277 NLRB 1189 (1985); andMidwesternMining Inc, 277NLRB 221 (1985) In these last five cases, the Boardfound various acts of unlawful discriminationagainst em-ployees as well as independent acts of interference withtheir Section 7 rights The conduct consisted of unlawfultermination notices sent employees, layoffs and dis-,charges, in addition to threats of loss of jobs and of plantclosing, to unlawful interrogation, surveillance of unionactivities,and to other instances of interferenceAl-though these five cases differ fromRadio Broadcasting,above, andClark Equipment,above, in that the lattertwo cases involved violations of only Section 8(a)(1) ofthe Act, I do not view that difference as decisive as theBoard does not use a mechanistic approach in determin-ing when toissue andwhen not to issue bargaining orderremediesRather, the Board cases make clear that theunfair labor practices to be remedied should be evaluatedin context with the size of the employee unit, the per-centage of the employees affected, the natureand timingof the violations, the existence or absence of mitigatingfactors, and related considerations. It is then that a deter-minationismade as to whether traditionalremedies aresufficient to erase the impact of the unfair labor prac-tices.The termination of employment of all the unit employ-ees at the virtual start of their first organizational at-tempt, coupled with the unequivocal threat of plant clo- AMBULETTE TRANSPORTATION SERVICEsure and the clear message to the employees that it wasfutile for them to support the Union, materially tilt theequities in this casein favor ofthe issuance of a bargain-ing order remedy Had Respondent timely and effective-ly disclaimed the threat of plant closure,assured its em-ployees that it would not again terminate their employ-ment at the very onset of an organizational effort, andrescinded its statements that it would never deal with theUnion as their collective-bargaining representative, Iwould have been disinclined to recommend issuance of abargaining order Respondent took none of those steps.All it did was act to limit its backpay exposure. Thatalone does not neutralize the unfair labor practicesfound It is not even enough to offset the effect of thetermination notices given the employees on 18 October,for it has been held that an offer of reinstatement alonedoes not constitute a mitigating factor sufficient to pre-vent the issuance of a bargaining order SeeNLRB v.Balsam VillageManagement Co.,792 F.2d 29 (2d Cir.1986), enfg 273 NLRB 420 (1984). This view is consist-entwith that expressed by the Board inZim TextileCorp,218NLRB 269 (1975), cited with approval inWindsor Industries,265 NLRB 1009 (1982). InZim,theemployer unlawfully discharged two employees and rein-stated them 2 days later The employer there contendedthat those two discharges did not stand in the way of afree election as the two employees had been promptlyreinstated.The Board rejected that contention and heldthat the effect of the discharges was not so easily eradi-cated,that an employer's readiness to employ extrememeasures such as the discharging of two employees todefeat a union cannot have but a lasting and tellingeffect, and that employees will certainly understand andremember the harsh treatment visited on them as a resultof their having asserted their Section 7 rights such thatthey may draw back from again asserting those rights. Inthe absence of any timely reassurances by Respondentthat its conduct will not be repeated, I cannot find thatits 28Octoberletter constituted an effective repudiationof its unlawful acts. CfDayton Auto Electric,278 NLRB551 fn 2 (1986).CONCLUSIONS OF LAW1.RespondentAmbuletteTransportation,ServiceCorp.isan employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.2Local 810, a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica is a labor organization as defined in Section 2(5) ofthe Act.3Respondent has committed unfair labor practices inviolation of Section 8(a)(1) of the Act by having:(a)Threatened plant closure in order to under-mine employee support for the Union.(b) Informed employees in substance that it wasfutile for them to support the Union.4.Respondent has committed unfair labor practices inviolation of Section 8(a)(1) and(3) of the Act by having,on 18 October 1985, terminated the employment of thefollowing employees-Alberto JonesCampbellAlex DavisPhil BosketMarco GonzalezEgray JohnsonOscar JohnsonDonald JonesGreg ThomasRichardo FerreraLeroy ShawFrank ThompsonDaniel McRaeThomas GravesNicholas TedescoWilliam StewartHerman AikenDarryl DanielLonnie ColemanRoscoe King2315.Respondent has committed unfair labor practices inviolationof Section8(a)(1) and(5) of the Act by havingfailed and refused since16 October 1985, tobargain col-lectivelywith the Unionas the exclusive representativeof the followingunit of Respondent's employees:All drivers,helpers and mechanics excluding alloffice clerical employees,dispatchers,professionalemployees,guards and supervisors as defined in theAct.6.It is appropriate to remedy the foregoing unfairlabor practices to require Respondent(a) to post noticesas set forth infra,(b) to make whole all the 19 employeesnamed above for all losses they suffered as a result oftheir having been terminated from Respondent's employfrom 18 to 25 October 1985 with interest thereon as pre-scribed inFlorida Steel Corp.,231 NLRB 651 (1977), (c)to remove from its records any'reference to those termi-nations of employment and to notify each of the 19 em-ployees that Respondent has done so,and (d)to bargaincollectively on request with the Union as the exclusiverepresentative of the employees in the unit describedabove and to embody in a signed agreement any under-standingreached.7.Respondent did not engage in any other unfair laborpractice alleged inthe amendedcomplaint.8. It would not be appropriate,in the circumstances ofthis case to issue a visitatorial order as requested by theGeneral Counselinasmuch as grossbackpayis limited tothe period 18-25 October 1985 and is prima facie easilycalculated by reference to the earnings of employees inthe prior week.CfNathan'sFurniture Store,278 NLRB268 In. 2 (1986).On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed3ORDERThe Respondent, AmbuletteTransportation ServiceCorp., New York, New York, its officers,agents, succes-sors, and assigns, shall1.Cease and desist from(a)Threatening to close its plant in order to under-mine support among its employeesfor Local810, a/w3 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,thefindings,conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInternational ' BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, AFL-CIO.(b) Informing employees in substance that it was futilefor them to support that Union(c)Terminating the employment of its employees to'discourage them from supporting that Union(d)Failing and refusing to bargain collectively withthe Union as the exclusive representative of the employ-ees in the following unit found appropriate-All drivers,helpers and mechanicsemployed byAmbulette Transportation Service Corp. excludingall [who] are office clerical employees, dispatchers,professional employees,guards and supervisors asdefined in the Act.(e) In any other way interfering with,restraining, orcoercing its employees in the exercise of the rights guar-anteed them in Section7 of the Act2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make whole each of the following named employ-ees by paying them, with interest, for all losses they suf-fered as a result of their being discriminatorily terminat-Alberto JonesCampbellFrank ThompsonAlex DavisDaniel McRaePhil BosketThomas GravesMarco GonzalezNicholas TedescoEgray JohnsonWilliam StewartOscar JohnsonHerman AikenDonald JonesDarryl DanielGreg ThomasLonnie ColemanRichardo FerreraRoscoe KingLeroy Shaw(b)On request by the above-named Union recognizeand bargain collectively with it as the exclusive repre-sentative of the employees in the above-described unitand on request embody in writing and sign any agree-ment reached.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Remove from the personnel records and files allreferences to the unlawful termination of employment ofthe employees whose names are listed above and notifyeach,inwriting,that this has been done and that suchtermination will not be held against them in any way(e)Post at its facility in Brooklyn, New York, copiesof the attached notice marked "Appendix."4 Copies of4 if this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "the notice, on forms provided by the Regional DirectorforRegion 29, after being signed by the Respondent'sauthorized representative,shallbe posted by the Re-spondent immediately on receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any othermaterial(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that those allegations ofthe amended complaint, found not meritorious here, aredismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT threaten to close our plant in order toundermine support among our employees for Local 810,a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL-CIO.WE WILL NOT inform our employees in substance thatit isfutile for them to support that Union.WE WILL NOT terminate the employment of any of ouremployees in order to discourage them from supportingthat Union.WE WILL NOT fail and refuse to bargain collectivelywith the Union as the exclusive representative of the em-ployees in the following appropriate unit:All drivers, helpers and mechanics employed by usexcluding all office clerical employees, dispatchers,professional employees, guards and supervisors asdefined in the Act.WE WILL NOT in any other mannner interfere with, re-strain,or coerce our employees in the exercise of therights guaranteed them in Section7 of the Act.WE WILL make whole each of the following namedemployees by paying them with interest for all lossesthey suffered as a result of their being terminated fromemployment from 18 to 25 October 1985 because theysupported the above-named Union.Alberto JonesCampbellAlex DavisPhil BosketMarco GonzalezEgray JohnsonOscar JohnsonDonald JonesGreg ThomasFrank ThompsonDaniel McRaeThomas GravesNicholas TedescoWilliam StewartHerman AikenDarryl DanielLonnie Coleman AMBULETTE TRANSPORTATION SERVICERichardo FerreraRoscoe KingLeroy ShawWE WILL on request by the above-named Union rec-ognize and bargain collectively with it as the exclusiverepresentative of the employees in the above-describedunitand on request embody in writing and sign anyagreement reached.233WE WILL remove from our personnel records and filesallreferences to the unlawful terminations of employ-ment of the employees above named and notify each, inwriting, that this has been done and that such termina-tions will not be held against them in any way.AMBULETTE TRANSPORTATIONSERVICECORP